DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July has been considered by the examiner.
Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15, 17-20, and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neuman et al., USPN 2013/0262858, discloses a network-enabled method for creating an online account using a network of devices (0031, 0033), including receiving, by an authentication system, a request to create an online account for a user with an online server (0033), generating a visual graphical code in response to the request, by the authentication system (Qcode, 0125), wherein the visual graphical code is configured to be displayed on a display screen (0125, 0094) and includes a validation identity that is associated with the online server (Qsid, 0125) receiving an image data of the visual graphical code from a user device with aid of optical detection apparatus (scans the Qcode with the Qapp, 0127), wherein the image data is acquired by capturing an image of the visual graphical code displayed on the display screen (scans the Qcode with the Qapp, 0127, 0094) using an imaging device operably coupled to the user device and configured to optically detect the visual graphical code (the Qapp decodes the Qcode, 0127), processing said image data to extract the validation identity .

Cited References
Kirsch, USPN 2012/0323717, discloses initiating requests with a QR code (0381), and using it as an ID (0382), but does not read on the instant claims, at least for the same reasons as outlined above with regard to Neuman.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB LIPMAN whose telephone number is (571)272-3837.  The examiner can normally be reached on 5:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB LIPMAN/Primary Examiner, Art Unit 2434